IE BS dee

Case 3:18-cv-01990-MEM-DB Document 1 Filed 10/15/18 Page 1 of 100

[-

 

FILED
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) sc Re db NION

UNITED STATES DISTRICT COURT 0CT.19. Ny
PER

 

 

 

   

 

 

for the
District of DEPUTY OLERK
Division
‘
) Case No, 516 0-990
. err (to be filled In by the Clerk's Office)

(Write the full name af each plaintiff who is filing this complaint.
Of the names of all the plaintiffs cannot fit in the space above, )
Please write "see attached” in the space and attach an additional )
page with the full list of names.) )

“¥- )

)
MD _FILED
. Ve malico ) SBERANTON
(Write the full of, 1 Senden hats bab a ith ) |
rite AamME OF eae. ee Ww, ng Tue ime f
names of all the defendants cannot fit in the space above, please (@Ct I 5 ARB
write “see attached” in the space and attach an additional pege
with the fall list of names. Do not include addresses here.) en
Pp
D
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)
NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y; the last four digits of a social security number; the year of an individual’s
birth; a minor's initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11

 
I ne _
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 2 of 100

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri rn)
1, The Parties to This Complaint

A, The Plaiatiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name “Dp Wd o err Ce nd
All other names by which

you have been known:

ID Number FED ELS D-~O6G

Current Institution

od
Address YO. Bd" Qo

Lewrsburg OR WTS AT
City State Zip Code

 

 

 

 

'B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (if sown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

 

 

 

 
 
 
     

 

 

 

 

 

 

 

Defendant No. | M
Name Q Yr a VA
Job or Title (if known)
Shield Number
Employer ot m f Av
Address oOsPf re Bo x (OO
_Lewto bun
City
CT) Individual capacity Official capacity j nF 37
Defendant No. 2
Name mu Sica Pon;e
. Job or Title (if known) ,
Shield Number
Employer LT! Lote net.
Address vs _O. OHO
Lew/s bere ew)

 

Cip State

¢
[J individual capacity [E}d#ficial capacity 1°7 F 37

Page 2 of 11

 

 

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 3 of 100

Pra Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

Name MDemolico

Job or Title (if known)
Shield Number
Employer . ice Unlic

Address {) 5 VO Soe IMO
Loa} sloorg PA Cou) ; sour)
Ciy State

[Jindividual capacity (TOsiciel capacity 11% 37

“amt EROH

 

 

 

 

 

 

 

 

 

Job or Title @fknown)

Shield Number

Employer Vo lice 0 Fatt Uinck
Address USP BO. Bar (OSS

eGisbe
City State

[inividual capacity [7Yottcial capacity 177 3 "I
Il, Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all thai apply):
"] Federal officials (a Bivens claim)
[] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws).” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of tt

 

 
 

 

led eid Te

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 4 of 100

Pro Se [4 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Hi Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check al! that apply):
Pretrial detainee

Civilly committed detainee
Immigration detaince
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOUOd

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

‘”

B. _If the events giving rise to your claim arose in an Institution, describe where and when they arose.

 

Page 4 of 11
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 5 of 100

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights i Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

| ewisburg PR. 1] $37 Candido fen sh Fight} "9 Yat
blood me head and Usctor putting steple Out but
| hSede tre me head not potting Staple and tnsede the
me neod gatEnjury profunduly On Candids death
\Qhetr inthe hespital Street Real Abuse

VI iRelief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

 

Page 5 of 11

 

 
OR

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 6 of 100

Rev. 12/16) Complaint for Violation of Civil Rights (Prisa

 

VIL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted,”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not

A

 

 

 

ye oe Te tthe eB Eee animated ne yet
ae bobs .

exhausted your administrative remedies.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

C] Yes
["] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s),

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

C] Yes
[] No

7 Do not know

sty a ce pete eM RA WS a og
J re oe ,

Does the erfevance procedure at tho Jail, prison, ay other correctjana! facility where your claim(s) ‘prose.

_ ever some or all of your claims?

i : A Yos

C No
tj Bo not know

If yes, which claim(s)?

 

Page 6 of I!
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 7 of 100

Pro Se J4 (Rev. 12/1 6) Complaint for Violation of Civil Rights risa nes)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

C) Yes
[) No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[7] ves
[7] no

E. If you did file a grievance:

1. Where did you file the grievance?

 

2, What did you claim in your grievance?

 

er webodean. RR ag be a we
s se Fist : ;

pe “y What was the rosuit, ifany?

 

4. What steps, if any, did you take to appeal that decision? ts the grievance process cpmpleted? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. )

 

Page 7 of 11

 

 
a a

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 8 of 100

Pro Se 14 Rev. 12/16) Complaint for Violation of Civil Rights (risonor)
we ES

F, If you did not file a grievance:

! 1, If there are any reasons why you did not file a grievance, state them here:

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. <« § + : CO
pS

7 7 4
id a . nO i {
hey

. fares 2

(Note: You may attagh as exhibits to this complaint any documents related to the exhaustion af your

aiiministeative remedies)

VII. Previous Lawsults
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

["] ves
[_] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11

 

 

 
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 9 of 100

 

; A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
i action?

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state courf, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

Cj Yes
[] No

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page9 of J}

 

 
 

 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 10 of 100

 

If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

r"] Yes
"] No

If no, give the approximate date of disposition

 

~

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
 

 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 11 of 100

Ero Se_18 (Rev. 12/16) Complaint for V lolation of Civil Rights (Pri

IX.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing:

SigmanueofPainitt “Do “esos Serrano Candido
Printed Name of Plaintiff SEBO Sa-O64 |

Prison Identification # ene

Prison Address vy oO Det \y oO 0

\ ewisharg VR YS 7
State Zip Code

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number

 

E-mail Address

 

Page J) of 11
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 12 of 100

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT neopost™
MIDDLE DISTRICT OF PENNSYLVANIA .
08/13/2018
U.S, COURTHOUSE US POSTAGE $(
228 WALNUT STREET
P.O. BOX 983 nage .
HARRISBURG, PA 17108 ' 4;

OFFICIAL BUSINESS

y\

ivesrsions poss UNM dd pled pill Mba haheliiilyy
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 13 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

“Qk

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941017-Al CENTRAL OFFICE APPEAL

: DATE RECEIVED : MAY 4, 2018

| SUBJECT 1 : FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS)
SUBJECT 2 : MEDICAL CARE ~ DELAY OR ACCESS TO

| INCIDENT RPT NO:

REJECT REASON 1: THE ISSUER YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE

WRONG LEVEL YOU SHOULD HAVE FILED AT THE
CHRSTIvTIOn) eweremmananatensibensiianaten
OFFI BEVEL.

REJECT REASON 3: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM
. '

a
   

Case 3:18-cv-01990-MEM-DB Documenti1 Filed 10/15/18

REJECTION NOTICE - ADMINISTRATIVE REMEDY
DATE: be 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK OTR: XG2-116L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY

Page 14 of 100

OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941017-R1 REGIONAL APPEAL
DATE RECEIVED : AUGUST 13, 2018
SUBJECT 1 : FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS)

SUBJECT 2 : MEDICAL CARE - DELAY OR ACCESS TO
INCIDENT RPT NO: .

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 15 of 100

,
RECEIPT - ADMINISTRATIVE REMEDY +

DATE: AUGUST 20, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-117L

THIS ACKNOWLEDGES THE RECEIPT OF THE REGIONAL APPEAL
IDENTIFIED BELOW:

REMEDY ID : 946595-R1
DATE RECEIVED : AUGUST 13, 2018
RESPONSE DUE : SEPTEMBER 12, 2018
SUBJECT 1 : SPECIAL MANAGEMENT UNIT
SUBJECT 2 :
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 16 of 100

RECEIPT - ADMINISTRATIVE REMEDY

DATE: JULY 13, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
LEWISBURG USP

TO : CANDIDO DE JESUS-SERRANO, 36452-0069
LEWISBURG USP UNT: X-BLOCK QTR: XO02-115L

THIS ACKNOWLEDGES THE RECEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
IDENTIFIED BELOW:

REMEDY ID : 946595-F1

DATE RECEIVED : JULY 13, 2018 .
RESPONSE DUE : AUGUST 2, 2018

SUBJECT 1 : SPECIAL MANAGEMENT UNIT
SUBJECT 2

 
‘Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 17 of 100

 

DATE: APRIL 10,
toc

REJECTION NOTICE - ADMINISTRATIVE REMEDY

2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO :-CANDIDO DE JESUS-SERRANO, 36452-069
' LEWISBURG USP UNT: X-BLOCK QTR: X02-102L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL AFPEAL
IS BEING REJECTED AND RETURNED TO YOU.. YOU SHOULD. INCLUDE A COPY |
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

-REMEDY ID ;
DATE RECEIVED
SUBJECT 1

SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:
REJECT REASON 2:
REJECT REASON 3:

REJECT REASON 4:

REMARKS

925255-R3 REGIONAL APPEAL

: APRIL 6, 2018

HARASSMENT BY STAFF

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOUR APPEAL OF THE REJECTION IS UNTIMELY. RESUBMISSIONS ARE
DUE WITHIN: 5 DAYS (INSTITUTION); 10 DAYS (CCM OR REGIONAL

OFFICE); 15 DAYS (CENTRAL OFFICE). SUBMIT STAFF MEMO ON BOP
LETTERHEAD STATING REASON UNTIMELY FILING WASN'T YOUR FAULT.

SEE REMARKS.

YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
10 DAYS OF THE DATE OF. THIS REJECTION NOTICE.

YOUR APPEAL OF THE REJECTION DATED 01-26-18 WAS DUE
BY 02-15-18. ALSO, YOU DID NOT SEND A STAFF MEMO.
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 18 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MARCH 2, 2018

by

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-0639
LEWISBURG USP UNT: X-BLOCK QTR: X02-104L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 925255-R2 REGIONAL APPEAL

DATE RECEIVED : MARCH 1, 2018
SUBJECT 1 : HARASSMENT BY STAFF
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: YOUR APPEAL OF THE REJECTION IS UNTIMELY. RESUBMISSIONS ARE
DUE WITHIN: 5 DAYS (INSTITUTION); 10 DAYS (CCM OR REGIONAL
OFFICE); 15 DAYS (CENTRAL OFFICE). SUBMIT STAFF MEMO ON BOP
LETTERHEAD STATING REASON UNTIMELY FILING WASN'T YOUR FAULT.

REJECT REASON 2: SEE REMARKS.

REJECT REASON 3: YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
10 DAYS OF THE DATE OF THIS REJECTION NOTICE.

REMARKS : YOUR APPEAL OF THE REJECTION DATED 01-26-18 WAS DUE
BY 02-15-18. ALSO, YOU DID NOT SEND A STAFF MEMO.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 19 of 100
— Bee st

> Dat aby XO 7
Yn ed,
 F3CYI2Z-OEY
—_ Block X/

Cel] |Q0
Ms Ely

 

 

 

Lo p_ () /
oad Cay

Fa a\\ PK The Recon .

medic capres the situdtiaqn MkY, RrLlle
Garcha, and Boam Moline psed “Lar my

Vb ee Conty and Lewisburg and Copres.
parpethe si “koa bon Mit, Re Ele gotcha Bao m

Ms tene Hhe Gh sc teg tron Medic Reéca rd
Cadel pps tek Mae Wwiev k

WiCLES Yootk ty
A Pye ct ate. tha . us - O , ~

Goad. Day. ‘ati eco
a et * care

= t -
. ae a

 

 

 

 

 

 

 

 

 

 

 

 

 

  
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 20 of 100

 

Leisyye. Tine. tog yams /[Recrea ton
ervices Avai able.
Tamakes how. Mm the SM ‘Program
Awl) he wee ‘he opportunity Lo
parkiciga be inrecreational smn-cell activities
hese achivit tes wrt be in the Farin
of handouts. Blice theRKecreatian fameRoss
Befare aust me Recyeatlan me cell
Very dloar and pe eh a
Vol (ioc Ross noe Send Lor me
Oot side the Reorection and April AS DoW
Palice Ross and Munya y See Look me cell “very
Aleoyp and he 4 said ‘Be Ross O.. walyyray all Gime
Made You food You. Pood gat Fi ber big” gram 1000
and not Ki Ling” Meher Puker used OU _Cie and
Wash ge este uy Bie 50 Load ok Ki ling in the FER Breack ft
wot 4 ling Not send Recreation “Jesds me gat
_ Destls (fn the. Loundn Killings Police the ~
Le wislure oat big Cam plat @ gat Na Ww
L vear a “4 Youth ppb simasrely ot \{ day made,
me food, TF peed mer Leow Please ye

 

 

 

 

 

 

 

| .

 

 

 

 

 

 

 
 

US. Departinent of nase 3:18-cv-01990-MEM-DB OCU Bib nal ans eeaty e Renda Appeal

1 ‘
Federal Bureau of Prisons 5 Y $5 ' i e

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-239(13) inchuding any attachments must be submitted
with this appeal.

rom “Der stesus Serrato Candide SbYSa-neq =X _—ie Lewis borg
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTI

Part A- REASON FOR APPEAL Fy ten sion SURAT DSibvabion + Comptot the al] po ice the
Lewisburg 3 MUS ran, Made Peapleand me La- K: I): n
Tn the GYeactat Loo tch and Dei red, oF ng “a the Buy nggantdes th

hepabt+s and Cancer ‘de the fodd. {

HM) eg Wew play Me Sly aN a\\ Bnet ne oma See
Votson) Uri ne) Lher\,000 rely Oo © gram) hair Prtl the 3S ee ping, Pu®Kes Mucus
Situatim Ene food wot Stop Me gat sibuation Lor long +i me

yow Moth Jone July and A xoy* DOI all mouth police not
stop you fany play the gamé, the food. Me and all P-eq ple
veal vickim Ane skal § Police 4h. Lewis bu r9 Police real
alose Ene Power No Respect Noting

Tagost 20lt Contd, ole Logue Aorare
DATE SIGNA OF REQUESTER

Part B - RESPONSE

 

 

 

 

DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel, Your appeal must be received in the General Counsel’s Office within 30 calendar

 

days of the date of this response.
ORIGINAL: RETURN TO INMATE CASE NUMBER: Guy \ O 7} Q|
Part C - RECEIPT Be 7
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

BP-230(43)
JUNE 2002

DATE es) SIGNATURE, RECIPIENT OF REGIONAL APPEAL
UPN LYN PRINTED O8 RECYCLED PAPER

 
 

eT ees

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 22 of 100

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
U.S, COURTHOUSE
228 WALNUT STREET
P.O. BOX 983
HARRISBURG, PA 17108

aS OFFICIAL BUSINESS.

lrearsiv0o6 B8Oo399

 

neopost”™
09/20/2018

US POSTAGE

meee viper me ee

araeeten LED a NYE He dened gE] ptf pte ntty tp pa
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 23 of 100

USP
P.O. Box 1000
Lewisburg, PA 17837

|
De Jesus Candido — 36452-069
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 24 of 100

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HARRISBURG OFFICE
PETER WELSH, ACTING CLERK
Dear Sir/Madam:

We have received the following documents Documents __ via (UPS, Fed Ex, US Mail,
Other) on _09/20/2018

HOWEVER:
Your requested items were not sent because a self-addressed stamped envelope was NOT
INCLUDED.
Xx The proper information (i.e. case number, Judicial Officer, caption) was missing

from the documents you filed.

The case number listed on these documents is not a case in the Middle District of
Pennsylvania.

Our records show that you are not admitted to practice in the Middle District of
Pennsylvania. Please complete the enclosed special admission form and return it to our
office for approval.

You neglected to provide us with the $50.00 special admission fee. Please forward it as
soon as possible.

The Local Rules for the Middle District of Pennsylvania will be forwarded to you upon
receipt of a $4.60 postage paid self-addressed envelope.

f ‘

Other:

Dated: September 20, 2018 By: PJR
Deputy Clerk
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 25 of 100

UtS: Department, of Justice , 2 oe we bawegcennnrn mamesnrnan cans HT
- Fedefail Biiréau of Prisons ; we
Northeast Regional Office

U.S. Custom Bouse - 7th Floor

2nd and Ché¥tnut Street
Philadelphia, PA 19106

a
Official Business

 

Bete 17ES7TEESO ROOS epee tiedtpy A Meddubbe dhe
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 26 of 100

 

 

 

lLreisuye lime ‘Hograms “Recveat LON

S 5S hy if bley
Eamgtes hawsed inthe > MU Program

Will he provided the oppay Lu NTE Y ko
participate iN recreatia. bial in-cell activities

 

 

‘These activities wil be in the Lom ot!
handouts Plice the Recreation name Kass
Refare quit me ‘Recreation neo cel] very
cleay and .
Thlice Ras Woking se na Qor Me. out side
theRecreakion and A ori! AD QOLSY Police
Ross _and Murray see ‘Leak me cell very
Cleary _and he. said Ross a Mounray al\’
time all time mede you food yau food
gat _tiber hame ¥ Spanish Fora byg gram AGO
Vand hot K; \ling Mother tuker ~ used Yau “aine
and wasn clear Lrod Qoap and Water Not Ks Ling.
En the Breack fat not Ky \\ing not. sed
Recreation 280s me Roes gat wesos in
ENe L ouwneh Killing No worries he said
Murray my gat YOU Rood Soak SA ar hRemen S panis
Mame Céeme. «sper mabosside » Me o\eay ney +
Asme gar Diner he Said Palicdt: De Malica
he. KS Ving Didied Cood You (heat gat good
1,000 fol" FVO name. Spanish) and Cemen~ ware
“Nee, Spanish name (Ee ymen , S perma. Ly Sai de.
To need \Laying Dekekoy a\\ ord 55<>

 

 

 
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 27 of 100

De Jesus Candido, 36452-069
United States Penitentiary

PO Box 1000

Lewisburg, PA 17837
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 28 of 100

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARRISBURG OFFICE
PETER WELSH, acting CLERK
Dear Sir/Madam:

We have received the following documents Motion with attachments via US Mail on
8/13/18.

HOWEVER:

Your requested items were not sent because a self-addressed stamped envelope was NOT
provided. Please do so in the future.

x__ The proper information (i.e. case number) was missing from the documents you filed.

The case number listed on these documents is not a case in the Middle District of
Pennsylvania.

Our records show that you are not admitted to practice in the Middle District of
Pennsylvania. Please complete the enclosed special admission form and return it to our
office for approval.

You neglected to provide us with the $50.00 special admission fee. Please forward it as
soon as possible.

The Local Rules for the Middle District of Pennsylvania will be forwarded to you upon
receipt of a $4.60 postage paid self-addressed envelope.

Enclosed is your check.

Other:

Dated: 8/13/18 By: AAA
Deputy Clerk

 
: ash la * we

3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 29 of 100

— Rea vest =—
C

     
   
   

[¢

    

KF-)O y

 
Case 3:18-cv-01990-MEM-DB cument 1 Filed 10/15/18 Page 30 of 100 |

: —_—

Continun: “= equest =

—_

 

 
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 31 of 100

4

REJECTION NOTICE - ADMINISTRATIVE REMEDY -

DATE: SEPTEMB 19, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO :;: CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X04-310L
2400 ROBERT F, MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID + 954021-R1 REGIONAL APPEAL

DATE RECEIVED : SEPTEMBER 14, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 32 of 100

TF Sept aos

Si tvacioh - (qwardia Corrupto gureren matarme_||

  

 

EF! dia A sept QOlS T ban a matarme

 

 

 

 

CON MKY Rifle gotcha, Bambas de Matin
ta N | 0 [

1 ry me r Est

 

| SEP 14 2018

   

Paes el he tars
a CET?
[= 3 i WA Sak h ne DRC
ra) re He ae
; ry el Ofc

 

 

la bomba de matin

 

 

 

Va: VO = escrite muchos Admi nitrative ye

 

detodo los abuse que an echo con raiga

 

 

 

 

‘Ky fexyor tomer carta ec.n el Adsy ny a)

 

pa trocine esto. ataque de estos policio

 

| Corvp tok ewisburs.

 

 

 

‘fonge mi vido en S$u5 mawWic- Va ave

 

 

Yo tens por mi vida y evo sin dor mir

 

Sdia«

 

 

 

 

 

E | MKY dicen en ja TV, Radia Qe. esta

 

alterads total men te peligrosa.

oso Lvyteni ae ra

 

yt

 

EB Candido de Jeses S errans

 

 

 

Toda a in fo de esta situatian esta

 

 

en las Camara cle la Pricion

 

 

 
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 33 of 100

FAQ. REQUESTED ADDRESSES

Court

“RPS and BRA and BPA Denasitive

 

 

United Stores Penitentiary
RO). Box 4000
Lewisbura PAI 78% Z

 

BPO and BRY-10 Senssitive

 

 

 

 

art heast

egiona| at Dice

 

QnA

Chestnut

SrREeLS

US. Customs House -7th Ely
Philode| phia. Va AWOG

 

BP-AL and BPAN Senssitive

 

 

Cont Rit Of fice
320 Fivst SE., Northwes

Washington, De QOS

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 34 of 100

 

Be fdve. Cass geley mort Kespon yr] “BR oO
_And eK ine, mate. BEY and Cosel ler made.
One 13 30 FO. Adm} nit. ‘Keme dy bot me
ho + gat bia English and te\\ tno oO; i do atton
O Regional and “made BEY Sen ss/ ti ve Lot
ae time Warden not Res on Se Me
BEY "Sen ssitvye GTQOQO0S,
Candida estu dy Ged \ard and vead tno
me Wand Boak in the Hand Book 7
Eelling Conselor pot ‘Kes lon made. @P-Y Senski tive
and puting C3FO | 13.320 FO bat _ not gat Enalysh ~
Der fect cand: ndide yrade BIAS new and Conselo made
C3 1D 13 300. Adin Remedy (anlsle rane. Japa.
Q Regional wov Kin wna de 330 %¢ Conseloe Bot
Regional telling made BPS ensitive Caudrdo made
Senssrtive and Wordendes par 26 day (3 olay
But tr the Hand Book “Warden gat \d day
Warking but Wardend Response 20 day rwar king
13 day “war king ME Reading Htnbook L¥\in
Warden gat [0 day warkrnrg— Reagtanal Of bce [6 day
Way King and Central. oat 10 day WarKina bot
th ~haWd Boe “kook being Warden nat Rés pe and
gat bia day, not gat bday War King Uou yade
You Belo” ‘Sen 55) At ve. ' and Wav King ~ 130 LO Adm: h -
Ke medy Warden 7 Lr need Sis bne” all 4y me. “Pos | Ieee

 

 

 

 

 

“Des cri mi nation cv per 33e.cubi ta cy me and use
Real g buse see All yn <. pa per a agt

ane BP-¥ BPG BP -BPI)- and not gat (5 BP-Wgensstive
CLO 'BE || Denssitive pro ably gat 3 “BP/O Sen 57 hove.

3B BPI SJenss: Ae ve |

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 35 of 100

A

 

Holic made me Load Ror Ayeas 7 rnoubh Appreymatel
Dalton need Ki lLvng Lor me ql] atthuakron Candids
gat BPe-la BPI
“Bat ‘Befare Caousele, not Res pan be a 6P-¥
and Warden nor Response BP-4 Sessi Hye
but TL see police @omplot and Robevy
mE BPs Sensitive.
Condido made next Lime BPAO Sense hive
\O day worlsin and next LeVel BP=l) wow
Central O Lice gat oll my pape the. Admé nin Remedy
TW wee. ealleng Cor me Th Lie Court Bat
Candi ‘do Real XCnaent and Belore no gat
Emalish no king. “Worden” Kel p Por me aha making
People Me. ery” tne all abuse the. yao \'ce wer king
Por me and ynove. O wor Keng a study Ge d
English « And Candedo real Tneapacty rs
Messesary move tn he COurt Lo, me cy help _
for me ald all My me 20 oe Jemping me Leaf
tint the Breack fat 4 Louch anal Diened for Lanol &ime
gar $f doakron DQyear 7 mouth Real Abuse police
“weed “Death Cand, de “But Candido nat Death
wash me food in the etnc. all Lime. my
foad Police made fi her NaMe eSPan’'s 45 ber) pobbing
gram. my food Quit me (hive? Ife TF see ane
felling —putbing a2b7 ran Spanrnsh a ber}
need ynove r Court TE need dutice
Please Goad Day | To need me ‘Res pon se
Cand edo pat gat Money fo, Byear oo F year

Q fare Xi' ma tely '
“TL need aall; 2g Ceortral Oflice send me popes dove Remedy

 

 
   
 
  

=y base Ae oy. QL99G\MIEMAPB ‘T&cument 1 Filed 10/15/18 Page 36 of 100

‘Rexvea's go OU ‘Program
need all Pedpe vewive materia +he
dy\Kovt \pa\\ well awd Material tne
Wokook eye ‘shomac and Plastic bre
urchup Spanis Langue Nesect tr ino
ME Was Sy pla Wore claves devecvo che
Wake na le ae Recreacion. Coma la
 Yavara e\ weel ro yuedita las bolas
que pesan plastica pave wa ber Sy ewrcicy
y 735 plasthss de eb C8 y adayina le por
que aquien la unidad X na hay Matenal
de lia Ev ayer Liged were vss ud
‘Pov Lavy yios dew nvestyas matev'ale
de hacer @jevercy enla Reeriatian
Please Lneed Good Determination
he BOP and send Materral the
Kecret tion

 

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 37 of 100

 

 

 

Vsy ca. s By telling Candids hot Te ncaacs dy

 

      

and not “need 4 bhe me TE inca pacity

Candide Bra polar and 5 Pishs fren€ Dranes / (

not Real Psy calto gy Felling v5 i bog Viper not
Real Psy calle gy the Lee County felling me ut
Trica pac: ki and. not send Lor me my ynedicene

Psy calle gy the ATL Atlanta det for me ane

 

 

 

Lee ll her Qat ne ting and wnat send for me.
wey med cfne a rol nat sleepe natin an ol

Psy Ca lls gy the | ews bur tell lino Candido nor

{_ need medeet ne the \Vne Tok Pac fy

and made wor King Lay, tel/: AG IR eS Recaro

Pst Co [lo Y x LS ourt. the Berto Rice San “Joan

| A a+ all. yn Epa per the WV cqpee’ tY anol
Dias Nostee Reg, Pro fesea hia, Psy C46 fle gay and

cin the court Puerto Reew

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 38 of 100

 

Di tvakion ak o Year O moth +ne all

we food Eyten sion 544.14

‘Pol lice used pikring Poison “y food S panigh Name.
Fibre y Cemen, C5 permalassi der for me and all
Peo ple. Ca Key Pancg Ke Peanut Ruther 4 Pasko Egg Patty
an} Biscuits. Velice potting my Kice urine ond Poison

 

(Police. Jumping Assal bing a\\ peaple te.
LewiSbuy4 Police aa “Real fom plo+
all Police “he Lewi$ tour 4 Peni \ine and
Doctor be fore Vodice mate. au a\\ people
Lewis \ourg and all_vwea ple o ake Vac beri tn
Spanish yWame. lS ap ynecrele Ke. Bache nt

Volice Yor Yes peck Usteey eye Good

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
    
     

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 39 of 100

 

E xtensio SYA19 2017 Do lice gat 8 movt
qll dime. Our the VE ce \I a ned
Lack see all me pro perky but palice 7
puthing You aud you Deck and hochr' ng

YoU “dee kK, and hoching a\ll_ me property
Sheet Rian Ket , pant, An ~ shyr tk , Sock, Rahto jRatte-
Borer a \\ yn & paper Legal and Yeading

al Wr Se NOa Par legal and patting Maews

yu Ker YW ¥ ct te alice nok res pach

_ all Lb wme Vo \ice M.Pe mae lca and Yod
—Lrrend Pa ice wor King X¥ Blowck DEROt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
3:18-cv-01990-MEM-DB Document1. Filed 10/15/18 Page 40 te
: 1 ‘
SenSs/ tive

Y

The boc tena Htv

A <4 4,

-

Lotta
se .
., :

ep fiatg

 
 

Case 3:18-cv-01990-MEM-DB ‘Document 1 Filed 10/15/18 Page 4 At of 100

a S duly S018

De Desus Serrano Candido |
SE R3O4SQAC]Y

Block X¥ | eel H4 |
Caurt house Harrisburg

e tore pal lice The awit desyoy |
me._property avd mbery 310 Page the me||
workig but. Me made BAO and *BP-I| 4 ut ||
Caurt fiat see Me Wark Palice 9, oat mi\\ion i
‘Bellon and trillion dally me “3 10 page the|
Me war ing Before. Me, made. TR page|
he me way “King Caurthayse See Log
Me. snillionary Billion and tyillran dollg-

3 paige Me, Request. gat IS page the :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Me big mManey Me made. )
. gS all
a : os
Tav& VOo. * $ x ni
Cogod ey | SIO wf
SN
yo Ys
{ BX 2 oe
oi * 0 y.
Yn uv Fv
Na?
ECO

 

 

 

 

 

 

 

 
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 42 of 100

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 43 of 100

 

 

 
, 7 Case 3:18-cv-01990-MEM-DB. Page 44 of 100
ania iat ~ . a - aa wo . 3 : ,

:

 

 
 

 

?

Filed 10/

15/18 Page 45 of 100

 

 
    

tei we a

e 3:18-cv-01990-MEM-DB

7

Cas

      

 
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 47 of 100

ao ApRT 14 2018
00 ay

 

 

 

“| Gat Com. Lhe da ceLme nts

 

(\) -BP-9 peq (2) BP-10 (3) BPH

 

 

 

 

 

 

 

 

 

(1) -BPS, BP-9
Uonitied Skates “Henitentiary
PO Box 1 0co
Lewisburg PA LJ DL

(2) ~10

 

 

 

 

| ~
Na theask Kegio Nal office
94 Chestnut Steetks Strects

 

 

 

 

 

| i. S.Customs House- Ah F Ir
Pi ladelphia, Ka AGIOG

 

 

 

(2h PP-[4
Central Office
520 First St. j Northwest
Washington “De. 265 54

 

 

 

Nan Lor YOU worKing lL need
Justice all ime Palice Abuce .Deserimi nation y
see foree Por me and Not “Res pect

TC peed me Respect. _ Good Day |

Crood WorKing | = gat Wait Soy Live
move. Ene Couy Ror ne.

 

 

 

 

 

am esfonse Vo ma Leo Now
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 48 of 100

 

 

Need met ES ponse te. “Request

 

|
1 J

 

AWC Move Qoy Wwe "kEhe Court tank
OU I

dcp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 49 of 100

(

Mareh AlQo 1x
Clerk of Courts
Good Way!

 

Dd Before ‘Police M. Te maeltes made. ia) "Re Xs ing
the Unime test not Real and candedo made
RP-F BP-9 BPO BPA all paper gatCenbral Office

 

 

2) ‘Va | Varad Me De molics quit yny {oad Diened and
puttin me Load fray fh “he Coa» eandide Ke King
‘oor and t+. tet g stop tne Wicks th Lhe d ovr

Cand: ‘do slop \he Kreks ny Lhe dl Oy) ard Da lice
Osed MK and Ry Cle Ma oohn pu thin One cel |
gat pec beckion for 2. hour ME hand Stomach

“and Poot shorn hoard candedo made 1 RES BP-9
®BPAo) BR)

 

3) cK ce Fore gat (M S} Logktan “Yo \ \ece Movres
and Polr¢e” Murvvay telling all C.as tdhele
need YOu quit +h ] mace 4.92 Adm nis dra btve
Re medy and al) Paper Legal Vou Nor guit
al} CO JS Buck. Yor Ql ~Laed Breack FatyLound
AOndDeined Candide made BAY BFF BRIO BAY

Candida

 

 

 

made pa per Amon: trative ‘Remedy (35> BP-l0 Sesstive
13= Bball Sesitiye
all paper at in +h
Central D OLirae
S320 First St Northwest

 

 

Washing ton Da 20534

 

 

 
case 18- Sy 900 MEM-DB Document1 Filed 10/15/18 Page 50 of 100

 

Bp-lo
B P- /} Senss,' biYe. a

 

) USP Lee County aluse the police and Deserm! na tion
and ysed force. Lor yre.

 

a) USP Lee County ‘Real Lorce and pal poe Nead
Ki Ming for Me

 

 

@) ATL Manta Move one cell not gat wating

tn We cel for ap prox mate \¥ day a “mone

 

Lh Lewtsbar Used and Boom Moh'ne \Real abuse
Kr€le gotcha and BR; Fle gatcha for god} good

fy me. Wk Y goad time. next dp me mad _ urine.

fest tne Relais! nok re'al

 

 

5) Spycallo yan Malice abused used Strong MkY
Re fle gotcha Cor gaod H me ane hard strong “abose.
sekuq} the toching me ARS strong part intimen
toching Police and Assalting, Jumping me. face.
Qe Sto mach made one Peden! Re part nat
Lew/Sbura

6) | ewrsbure Candedo Linush Kightin gat _\blaad
yne. head and Dacor potbing Staple ouk bo ih

| nsede the me head not potting and insede the
me- head aat Lnjury pro tundaly On Candido
Death IX homr / Real abuse.

 

 

1) Candide {ines Lighting dan Nicdas qud Police pottin Rectie fon

tn the. cell and yor Open {or gat M ky cel/ Sm! not approxs/ matel/

hext dime Coudiclo out anol “onePalyce Asolting Jampiny
ME face Leuw'sbur

 
BP 1FASe SBS P\g01B00 MEM-DB Document 1 Filed 10/15/18 Page 51 of 100
BP-10 Sensitryve Bo

 

Y) Ent “Bacteria “Spanish names Salmarela gat bloadl
me @SS made 99s and wsed Toilet gat blood s het and
me urrne agt yload and use Soi let allday all ni ig het
(Path head, Back path Me. head Jat nat Seeing.
Candedo gat a _all peaple lew, S burg

 

G) Valice made one Leced ent Report hat Rea Camali ‘dy
Destroy prop qnd Cand ‘de nat des troy Prep.

and palrce ‘KRabery me Wark ng the. M lian, By Wan
and Trillian dollar The Car 7gdn phe ‘fle , Shoes” he shert
Wach > hase 5 Motor cross. Motarcpcle and eat,

waking” gat fn the. warled . ‘Real Montaat 3320.

approx mate Joa per Lew/shurg

 

 

(0) ‘Kalitce the = vis bur made ahec dow and Botts ng
Yau hand Y dic dick and Coching al Prep - ane
“Rabery Y BPIO and ¥ BPI Eblice marray

 

 

I)) “Baltee gat btg Cam plot anal Path: ng Sus dance my
food Palice M-Demalice anal D. ERO and Cnstde
Kitchen Me eating my food litte eg ti ng Used toilet
IAT beg. bload. mE Shet. candids. gat Fav chet yoy
hand potting) n the window 2 gat Late. La the. Video,
— atitutte [ow ell LIRY |

 

12) Lewishur palrce patting me Tuber collna So stance
and Police a Thee Arthing for pe 30 mr haut
Strong SB. tntem :

 

13) IG bL total — 13 “Den si yo Plice Robery BFF Sensitive

 
 

90-MEM-DB Document1 Filed 10/15/18 Page 52 of 100

OD pawish

 

 

 

E sta Son 14s CO pias incompleta

 

 

Fike elas He dey aun yo fer veal Wauala

 

‘el flo 5256 de BPIO Sezsitiva v BEL

 

 

Seu 5s tive. MG ynever davme WLS 00 fplins |

 

Cale plete dle irda cle srarnla prods fi

Y kL ff Ld a, OP free Wasting gton

 

 

Gis rr

 

 

“Pov a man dar Das

 

S6

 

YC A NG vila

 

 

—Tadas_ esta into e6tq com pleki

i

 

 

P2eyo Ne La entre Aaron Tn aomy lel TR

 

A “Pero LasS caPparn estan en

 

 

in ke Navthea st Re atona| a few

 

Are g Chest nok street 3

 

US Customs ‘tourse. /éh FLy

 

 

Philadel pia Pa, 11 '06 -

 

Centyal Office

 

R220 First St., Navt nwest

 

Washi na hon De. Bat 3yY

 

 

 

 

 

 

.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 53 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: APRIL 7, 2018 FILED

 

HARRISBURG, PA
APR 25 2018
FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE PER \ 1)
TO : CANDIDO DE JESUS-SERRANO, 36452-069 DEPUTY CLERK

LEWISBURG USP UNT: X-BLOCK QTR: X02-102L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID + 925247-Al CENTRAL OFFICE APPEAL
DATE RECEIVED ; MARCH 26, 2018

SUBJECT 1 : MEDICAL DIETS - DELIVERY/PREPARATION OF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: CONCUR WITH RATIONALE OF REGIONAL OFFICE AND/OR INSTITUTION
FOR REJECTION. FOLLOW DIRECTIONS PROVIDED ON PRIOR REJECTION
NOTICES.

REJECT REASON 2: SEE REMARKS.

REMARKS : IF STAFF PROVIDE A MEMO STATING LATE FILING WAS NOT

YOUR FAULT, THE RESUBMIT AT THE LEVEL OF THE
ORIGINA REJECTION. DATE YOUR APPEAL: MM/DD/YYYY

RECEIVED
- Warden's Office

APR 16 2018
USP Lewisburg
Case 3:18-cv-01990-MEM-DB Documént1 ‘Filed 10/15/18 Page 54 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: JUNE 1, 2018

RECEIVED

NO Warden's Office
FROM: ADM RATIVE REMEDY COORDINATOR |

CENTRAL OFFICE JUN 1 1 2018
TO : CANDIDO DE JESUS-SERRANO, 36452-069 . ;

LEWISBURG USP UNT: X-BLOCK QTR: X02-113L USP Lewisburg

2400 ROBERT F. MILLER DRIVE

LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
| OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.
|

REMEDY ID + 942387-Al CENTRAL OFFICE APPEAL
DATE RECEIVED : MAY 16, 2018

SUBJECT 1 : SPECIAL MANAGEMENT UNIT

SUBJECT 2 : OTHER INSTITUTION PROGRAMS

INCIDENT RPT NO:

REJECT REASON 1: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WROK VEL. YOU SHOULD HAVE FILED AT THE

ON RR
OFFICE LEVEL,
REJECT REASON 2: SEE REMARKS.

REMARKS ; THIS APPEAL MUST START AT INSTITUTIONAL LEVEL

eo
 

 

Case 3:18-cv-01990-MEM-DB Document 1 Filed 10/15/18 Page 55 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: SEPTEMBER 12, 2018

QA 2

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

 

TO : CANDIDO DE JESUS-SERRANO, 36452-0069
LEWISBURG USP UNT: X-BLOCK QTR: X02-118L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 953077-R1 REGIONAL APPEAL
DATE RECEIVED : SEPTEMBER 7, 2018

SUBJECT 1 : SPECIAL MANAGEMENT UNIT

SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.

 
+ 7

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 56 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: “Or 16, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-116L
2400 ROBERT F. MILLER DRIVE
‘LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 950215-R1 REGIONAL APPEAL
DATE RECEIVED : AUGUST 13, 2018 :
SUBJECT 1 : SPECIAL MANAGEMENT UNIT

SUBIECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-~9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL,

 
   

Case 3:18-cv-01990-MEM-DB Documenti1 Filed 10/15/18

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: or 28 77028

FROM: ADMINISTRATIVE REMEDY COORDINATOR -
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-0069
LEWISBURG USP UNT; X-BLOCK QTR: X02-116L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID

DATE RECEIVED
SUBJECT 1 :
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

941017-R1 REGIONAL APPEAL

: AUGUST 13, 2018

FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS}
MEDICAL CARE - DELAY OR ACCESS TO

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.

 

Page 57 of 100
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 58 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 4, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-123L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID > 939243-R1 REGIONAL APPEAL

DATE RECEIVED : MAY 2, 2018 ;
SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
| AT THIS LEVEL.
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 59 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

   

FROM: ADM

ISTRATIVE REMEDY COORDINATOR

CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION,

REMEDY ID
DATE RECEIVED
SUBJECT 1
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

REJECT REASON 3:

REJECT REASON 4:

REMARKS

941012-Al CENTRAL OFFICE APPEAL

MAY 4, 2018

UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
COMMTSSARY SERVICES - PRODUCTS & OPERATIONS

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WRONG LEVEL. YOU SHOULD HAVE FILED AT THE
TTON Ri

OFFICE VEL .

YOU MUST PROVIDE MORE SPECIFIC INFORMATION {E.G. CASE NO.}
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED,

SEE REMARKS.

START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM
ii in i ————————— a a ———————————.. a i
7 . 7 ne 1 a .

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 60 of 100

|
|
REJECTION NOTICE - ADMINISTRATIVE REMEDY t
|
|

DATE: MAY 30, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X¥-BLOCK QTR: X02-113L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941910-R1 REGIONAL APPEAL

DATE RECEIVED : MAY 25, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.

 
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 61 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: APRIL 10, 2018

elod

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-1021L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID :
DATE RECEIVED :
SUBJECT 1 :
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

936421-R1 ~ REGIONAL APPEAL
APRIL 6, 2018 ;
UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
 

DATE: APRIL 10,

@od

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 62 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-102L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID :
DATE RECEIVED
SUBJECT 1 ‘
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

' REJECT REASON 2:

936422-R1 REGIONAL APPEAL

: APRIL 6, 2018

UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 63 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 4, 2018
FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO +: CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-123L
2400 ROBERT F, MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 939244-R1 REGIONAL APPEAL

DATE RECEIVED : MAY 2, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 64 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE; MAY 14, 2018

be

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-1241L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION,

REMEDY ID : 940237-R1 REGIONAL APPEAL

DATE RECEIVED : MAY 10, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
?

Case 3:18-cv-01990-MEM-DB Document 1 Filed 10/15/18

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 14, 2018

toot

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO ; CANDIDO DE JESUS-SERRANO, 36452-0069
LEWISBURG USP UNT: X-BLOCK OTR: X02-1241L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED FQ YOU. YOU SHOULD INCLUDE A COPY

Page 65 of 100

OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

& & > REWEDY ID : 940236-R1 REGIONAL APPEAL
R°° DATE RECEIVED : MAY 10, 2018
SUBJECT 1 : RECREATION, LEISURE ACTIVITIES
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED ‘YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL

AT THIS LEVEL.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 66 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE; APRIL 10, 2018

~@15¢|

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

:
| TO : CANDIDO DE JESUS-SERRANO, 36452-069

LEWISBURG USP UNT: X-BLOCK QTR: X02-102L
| 2400 ROBERT F. MILLER DRIVE

| LEWISBURG, PA 17837

! FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
! IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 936425-R1 REGIONAL APPEAL

DATE RECEIVED : APRIL 6, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 ;

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
! WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO

. POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-3 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 67 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 14, 2018
FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-0069
LEWISBURG USP UNT: X-BLOCK QTR: X02+124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
1S BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 940238-R1 REGIONAL APPEAL

DATE RECEIVED : MAY 10, 2018

SUBJECT 1 _ +: UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 : :

INCIDENT RPT NO;

_ REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
   

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 68 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: APRIL 10, 2018

€@bd

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-102L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 930636-R2 REGIONAL APPEAL

DATE RECEIVED : APRIL 6, 2018

SUBJECT 1 : QUARTERS SEARCHES .
SUBJECT 2 : .

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
. WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO

POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES,

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.
 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MARCH 2, 2018

PROM: OA cov REMEDY COORDINATOR

NORTHEAST REGIONAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-104L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID t
DATE RECEIVED  :
SUBJECT 1 t
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

REJECT REASON 3:

REJECT REASON 4:

REMARKS

925247~R2 REGIONAL APPEAL
MARCH 1, 2018
MEDICAL DIETS - DELIVERY/PREPARATION OF

YOUR REQUEST/APPEAL CONTAINS ABUSIVE OR INSOLENT
LANGUAGE .

YOUR APPEAL OF THE REJECTION IS UNTIMELY. RESUBMISSIONS ARE
DUE WITHIN: 5 DAYS (INSTITUTION); 10 DAYS (CCM OR REGIONAL

OFFICE); 15 DAYS (CENTRAL OFFICE}. SUBMIT STAFF MEMO ON BOP
LETTERHEAD STATING REASON UNTIMELY FILING WASN'T YOUR FAULT.

SEE REMARKS.

YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
10 DAYS OF THE DATE OF THIS REJECTION NOTICE.

: YOUR APPEAL OF THE REJECTION DATED 01-25-18 WAS DUE

BY 02-08-18. IT WAS RECEIVED ON 03-01-18 & YOU MADE
NO CORRECTION AND YOU DID NOT SEND A STAFF MEMO.
 

©

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 70 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MARCH 27, 2018

Qe

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-0639
LEWISBURG USP UNT: X-BLOCK QTR: X02-102h
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 935150-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : FEBRUARY 20, 2018

SUBJECT 1 : MEDICAL CARE - DELAY OR ACCESS TO

SUBJECT 2 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING To
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WRONG LEVEL. YOU SHOULD HAVE FILED AT THE
REO

OFFICE LEVEL.

REJECT REASON 3: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 4: SEE REMARKS.

REMARKS : WE CANNOT UNDERSTAND WHAT YOU_ARE ASKING FOR, BUT WE
DID DETERMINE YOU MUST GET HELP UEST
IN ENGLISH AND STAR OUR APPEAL AT THE INSTUTION
— Se

 
DATE:

FROM:

TO

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 71 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

MARCH 27, 2018

aT

ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

CANDIDO DE JESUS-SERRANO, 36452-069

LEWISBURG USP UNT: X-BLOCK QTR: X02-102L

2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY .
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 935151-Al CENTRAL OFFICE APPEAL
DATE RECEIVED : FEBRUARY 20, 2018

SUBJECT 1 : COMPLAINT AGAINST NON-STAFF PERSON
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE. ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,

WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

»
REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE

REJECT REASON 3:

WRONG VEL. YOU SHOULD HAVE FILED AT THE

[ See eh
OFFICE LEVEL.

REJECT REASON 4: SEE REMARKS.

REMARKS : WE CANNOT UNDERSTAND WHAT_YOU ARE ASKING FOR, BUT WE
DID DETERMINE YOU MUST’ GET HELP WRITING ¥ VEST

IN ENGLISH AND START YOUR APPEAL AT THE ON

 

YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.}
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.
ol
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 72 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

FROM: SN een REMEDY COORDINATOR

CENTRAL OFFICE

TO ; CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

POR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941016-Al CENTRAL OFFICE APPEAL
DATE RECEIVED :; MAY 4, 2018

SUBJECT 1 : FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS)
SUBJECT 2 : MEDICAL CARE - DELAY OR ACCESS TO

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WRONG LEVEL. YOU SHOULD HAVE FILED AT THE
CINSTITUTION, > QuenTERRERREEEEEEEEES
OPFICE LEVEL.

REJECT REASON 3: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM

 
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 73 of 100

DATE: MAY 18,

REJECTION NOTICE - ADMINISTRATIVE REMEDY

2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG,

PA 17837

FOR THE REASONS LIS'TTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID
DATE RECEIVED
SUBJECT 1
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

REJECT REASON 3:

REJECT REASON 4:

REMARKS

941013-AlL CENTRAL OFFICE APPEAL

MAY 4, 2018

UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS)

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE

RON LEVEL. YOU SHOULD HAVE FILED AT THE
NSTETUTTONS, |

OFFICE LEVEL.

¥OU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.}
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

SEE REMARKS.

START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM
Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 74 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

 

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK OTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 940993-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : MAY 4, 2018

SUBJECT 1 : DHO APPEAL - COMBINED (PROCEDURES, EVIDENCE & SANCTIONS}
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. NOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE

WRONG LEVEL. YOU SHOULD HAVE FILED AT THE
OFFICE rEO Me :

REJECT REASON 3: SEE REMARKS.

REMARKS : 100-200 LEVEL INCIENT RPT. START AT REGIONAL LEVEL.
300-400 LEVEL INCIDENT RPT. START AT INSTITUTION.
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 75 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

 

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F, MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
1S BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941010-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : MAY 4, 2018

SUBJECT 1 : MEDICAL RECORDS

SUBJECT 2 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
J - YOU SHOULD HAVE FILED AT THE

 

REJECT REASON 3: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 4: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION, GET HELP FROM UNIT Tee
eT

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 76 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: JULY 10, 2018

FROM: son Neer REMEDY COORDINATOR

CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-115L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 946104-Al CENTRAL OFFICE APPEAL
DATE RECEIVED : JUNE 12, 2018

SUBJECT 1 : ADMINISTRATIVE REMEDY PROCEDURES
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.}
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 3: SEE REMARKS.

REMARKS : CANNOT UNDERSTAND WHAT YOU WANT, GET HELP FROM UNIT
TEAM AND START APPEAL AT INSTITUTIONAL LEVEL
a

—= a

———
 

 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 77 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS~SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK OTR: X02-124L
2400 ROBERT F. MILLER DRIVE

LEWISBURG,

PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID :
DATE RECEIVED
SUBJECT 1

SUBJECT 2 :
INCIDENT RPT NO;

REJECT REASON 1:

REJECT REASON 2;

REJECT REASON 3:

REJECT REASON 4:

REMARKS

941018-Ai CENTRAL OFFICE APPEAL
MAY 4, 2018

: MENTAL HEALTH TREATMENT - DELAY OR ACCESS TO

MEDICAL CARE - IMPROPER OR INADEQUATE

THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WRONG LEVEL. YOU SHOULD HAVE FILED AT THE

ON
OFFICY v

YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

SEE REMARKS,

START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM
 

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 78 of 100

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

  

FROM: ADMI TIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 941015-A1 CENTRAL OFFICE APPEAL
DATE RECEIVED : MAY 4, 2018

SUBJECT 1 : FOOD - (EXCEPT DIETS & RLGS FOOD/MEALS)
SUBJECT 2 : MEDICAL CARE - DELAY OR ACCESS TO

INCIDENT RPT NO

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE

WRONG LEVEL. YOU SHOULD HAVE FILED AT THE
CEustrTOTToH CUTS aD
OFFICE LEVEL.

REJECT REASON 3: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 4: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION, GET HELP FROM UNIT TEAM
Oe «

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 79 of 100

 

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

 

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK QTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPBRAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 940992-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : MAY 4, 2018

SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR RE ST/APPEAL SO TH IT MAY BE CONSIDERED.

REJECT REASON 3: YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE
WRON Ei , YOU SHOULD HAVE FILED AT THE

CINSTITUTION, -) ]Rgaeaien eng eeepmemmmenens
OFFICE LEVEL. oo -
REJECT REASON 4: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION,» GET HELP FROM UNIT TEAM
— ae ar
¥ '

Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 80 of 100

      

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 18, 2018

FROM <V . REMEDY COORDINATOR

CENTRAL OFFICE

TO : CANDIDO DE JESUS-SERRANO, 36452-069
LEWISBURG USP UNT: X-BLOCK OTR: X02-124L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 940991-Al1 CENTRAL OFFICE APPEAL
DATE RECEIVED : MAY 4, 2018

SUBJECT 1 : MEDICAL CARE - IMPROPER OR INADEQUATE
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO
POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU SUBMITTED YOUR REQUEST OR APPEAL, TO THE
WRONG. LE YOU SHOULD HAVE FILED AT THE

I
OFFICE LEVEL.
REJECT REASON 3: SEE REMARKS.

REMARKS : START APPEAL AT INSTITUTION, GET HELP FROM UNTT TEAM

F 8
PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 81 of 10Page 1 of 1

LEwcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 029 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-0069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: xX02-102L RCV OFC: LEW
REMEDY ID: 924867-F1 SUB1: 34AS SUB2: DATE RCV: 12-14-2017

UNT RCV. .:X-BLOCK QTR RCV.: X02-123L FACL RCV: LEW

UNT ORG. .:X-BLOCK QTR ORG.: X02-123L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: LEW 1 RESP DUE: WED 01-03-2018

ABSTRACT.: STAFF ARE HARRASSING/ASSAULTING HIM

STATUS DT: 12-18-2017 STATUS CODE: CLD STATUS REASON: DNY
INCRPTNO. : . RCT: P EXT: DATE ENTD: 12-14-2017
REMARKS..:

CURRENT INVESTIGATIVE AND RELTEF TRACKING DATA

DATE DUE DEPARTMENT To DATE ASSN TRK TYPE DATE RETURNED
THU 12-21-2017. SIS DK 12-14-2017 INV 12-19-2017
|
G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTRY/J1PRGRO.do 4/4/2018

 
 

PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 82 of 10@Page 1 of I ©

LEwcO * ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 027 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF,...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: LEW
REMEDY ID: 923890-F1 SUB1: 34AS SUB2: DATE RCV: 12-06-2017 .
UNT RCV. .:X-BLOCK QTR RCV.: X02-122L FACL RCV: LEW
UNT ORG. .:X-BLOCK QTR ORG.: X02-122L FACL ORG: LEW
EVT FACL.: LEW ACC LEV: Lew 1 RESP DUE: TUE 12-26-2017

ABSTRACT.: STAFF ARE TAMPERING WITH HIS FOOD

STATUS DT: 12-08-2017 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO. 7 RCT: P EXT: DATE ENTD: 12-06-2017
REMARKS..:

CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA

DATE DUE DEPARTMENT TO DATE ASSN TRK TYPE DATE RETURNED
WED 12-13-2017 SIS DK 12-06-2017 INV 12-12-2017

 

G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

   
PR15 Case 3:18-cv-01990-MEM-DB Document 1 Filed 10/15/18 Page 83 of 10Page | of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 017 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 917926-R2 SUB1: 34AS SUB2: DATE RCV: 10-27-2017

UNT RCV..:X-BLOCK QTR RCV.: x02-120L FACL RCV: LEW

UNT ORG, .: X-BLOCK QTR ORG.: X02-120L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: MISTREATED IN 2015

STATUS DT: 11-02-2017 STATUS CODE: REJ STATUS REASON: SEN OTH

INCRPTNO. : RCT: EXT: DATE ENTD: 11-02-2017

REMARKS..: CONCUR WITH RATIONALE OF INSTITUTION FOR REJECTION.
THE EVENT YOU ARE COMPLAINING ABOUT WAS IN 2015.

G0d002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018
PR1I5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 84 of 10@age i of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 049 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 925247-R2 SUB1: 248S SUB2: DATE RCV: 03-01-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-104L FACL RCV: LEW

UNT ORG. .:X-BLOCK QTR ORG.: X02-123L FACL ORG: LEW

EVT FACL.: LEW AcC LEV: LEW 1 RESP DUE:

ABSTRACT.: STAFF ARE HARRASSING HIM & CONTAMINATING HIS FOOD
STATUS DT: 03-02-2018 STATUS CODE: REJ STATUS REASON: OBS RJA OTH RSR
INCRPTNO. : RCT: EXT: DATE ENTD: 03-02-2018
REMARKS..: YOUR APPEAL OF THE REJECTION DATED 01-29-18 WAS DUE
BY 02-08-18. IT WAS RECEIVED ON 03-01-18 & YOU MADE
NO CORRECTION AND YOU DID NOT SEND A STAFF MEMO.

G0d002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1 PRGR0.do 4/4/2018

 

 
 

PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 85 of 10®age I of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 028 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: LEW
REMEDY ID: 923891-F1 SUB1: 34AS SUB2: 33HS DATE RCV: 12-06-2017

UNT RCV. .:X-BLOCK QTR RCV.: x02-122L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: XQ2-122L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: LEw 1 RESP DUE: TUE 12-26-2017

ABSTRACT.: DID NOT REFUSE FOOD/DID NOT GET RESPONSE TO BP9
STATUS DT: 12-08-2017 STATUS CODE: CLD STATUS REASON: DNY
INCRPTNO. : RCT: P EXT: DATE ENTD: 12-06-2017
REMARKS... :

CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA

DATE DUE DEPARTMENT TO DATE ASSN TRK TYPE DATE RETURNED
WED 12-13-2017 PLGL SVC KS 12-06-2017 INV 12-12-2017
G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1 PRGRO.do 4/4/2018

 

 
 

 

PR1I5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 86 of 10@Page 1 of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 047 * FULL SCREEN FORMAT | * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: BOP
REMEDY ID: 935150-Al1 SUB1: 26AM SUB2: 34AM DATE RCV: 02-20-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-104L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: X02-104L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: MEDIECAL AND MULTIPLE ADDITIONAL UNCLEAR ISSUES
STATUS DT: 03-27-2018 STATUS CODE: REJ STATUS REASON: SEN WRL MSI OTH
INCRPTNO. : RCT: EXT: DATE ENTD: 03-27-2018
REMARKS..: WE CANNOT UNDERSTAND WHAT YOU ARE ASKING FOR, BUT WE
DID DETERMINE YOU MUST GET HELP WRITING YOUR REQUEST

IN ENGLISH AND START YOUR APPEAL AT THE INSTUTION
*

G0002 MORE PAGES TO FOLLOW .

https://bop.tcep.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018
 

PRI5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 87 of 10Wage 1 of 1

LEwcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 048 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: BOP
REMEDY ID: 935151-Al SUB1: 34EM SUB2: DATE RCV: 02-20-2018
UNT RCV..:X-BLOCK QTR RCV.: X02-104L FACL RCV: LEW
UNT ORG. .:X-BLOCK QTR ORG.: Xx02-104L FACL ORG: LEW
EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: COMPLAINT AGAINST POLICE REQUEST NOT CLEAR
STATUS DT: 03-27-2018 STATUS CODE: REJ STATUS REASON: SEN WRL MSI OTH
INCRPTNO. : RCT: EXT: DATE ENTD: 03-27-2018
REMARKS..: WE CANNOT UNDERSTAND WHAT YOU ARE ASKING FOR, BUT WE
DID DETERMINE YOU MUST GET HELP WRITING YOUR REQUEST
IN ENGLISH AND START YOUR APPEAL AT THE INSTUTION

GO0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTRY/J1PRGRO.do 4/4/2018

 
 

 

Case 3:18-cv-01990-MEM-DB Document1, Filed 10/15/18 Page 88 of 100
Bureau of Prisons

Health Services
Clinical Encounter

 

Inmate Name: DE JESUS-SERRANO, CANDIDO ‘ Reg# 36452-069
Date of Birth: 07/05/1976 Sex: M Race: BLACK Facility: LEW
Encounter Date: 10/20/2017 10:09 Provider: Ayers, Jessie PA-C Unit: X02

 

Mid Level Provider - Sick Call Note encounter performed at Special Housing Unit.
SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Bleeding from Rectum

Subjective: Inmate seen along with doctor for translation: Inmate states that the "officers are putting thinks
like spit, hair, and chemicals in his food”. He states when he eats the food and then goes to
the bathroom he notices that he has bright red biood on the toilet paper. Inmate has tried
“washing his food in the sink before he eats it but he still gets sick from the food”. Inmate
requesting to have blood test to see "what chemicals they are putting in my food". Inmate

Pal denies any blood in urine and states he only sees it on the toilet paper when he wipes.

ain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Cooperative, Agitated
Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Eyes
General
Yes: PERRLA, Extraocular Movernents Intact
Pulmonary
Observation/inspection
No: Respiratory Distress
Cardiovascular
Observation
Yes: Within Normal Limits

ASSESSMENT:
Unspecified hemorrhoids, K649 - Current

PLAN:
New Medication Orders:
Rat Medication Order Date Prescriber Order

Generated 10/20/2017 10:17 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 2
 

PRIS Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 89 of 10Page | of 1

LeEwc0 * ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *~ - 04-04-2018
PAGE 013 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 919888-R1 SUB]: 342M SUB2: DATE RCV: 10-20-2017

UNT RCV..:X-BLOCK QTR RCV.: X02-120L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: xX02-120L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: STAFF COMPLAINT: 11-22-15 UNCLEAR EXACTLY WHY
STATUS DT: 10-30-2017 STATUS CODE: REJ STATUS REASON: SEN INS

INCRPTNO., : RCT: EXT: DATE ENTD: 10-30-2017
REMARKS... :

G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1 PRGRO.do 4/4/2018

 
PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 90 of 10Bage 1 of 1

PAGE 037 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 928990-R1 SUB1: 268M SUB2: DATE RCV: 01-26-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG..: X-BLOCK QTR ORG.: X02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: JANUARY 2018 INJURY NOT TREATED?

LEwCcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
STATUS DT: 01-29-2018 STATUS CODE: REJ STATUS REASON: SEN INS QUA
|

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018
REMARKS..:

|

|

|
|
Go002 MORE PAGES TO FOLLOW .
|
|

https://bop.tcp.doj.gov:9049/SENTRY/J1PRGRO.do 4/4/2018

   
PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 91 of 10®age 1 of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 036 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 928988-R1 SUB1: 26BM SUB2: DATE RCV: 01-26-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: X02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: DECEMBER 2015 INJURY NOT TREATED?
STATUS DT: 01-29-2018 STATUS CODE: REJ STATUS REASON: SEN INS QUA

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018
REMARKS. . :
G0002 MORE PAGES TO FOLLOW. .

https://bop.tcp.doj.gov:9049/SENTR Y/JIPRGRO.do 4/4/2018

 
PRI5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 92 of 10@age 1 of I

LEwcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 016 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 920359-R1 SUB1: 34EM SUB2: DATE RCV: 10-27-2017

UNT RCV..:X-BLOCK QTR RCV.: X02-120L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: X02-120L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: NOV 2016 GOT SALMONELLA
STATUS OT: 11-02-2017 STATUS CODE: REI STATUS REASON: SEN INS

INCRPTNO. : RCT: EXT: DATE ENTD: 11-02-2017
REMARKS... :
G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.do}.gov:9049/SENTR Y/J1 PRGRO.do 4/4/2018

 

 
PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 93 of 10@age 1 of 1

LEwco * ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 020 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 920361-R1 SUB1: 34AS SUB2: DATE RCV: 10-27-2017

UNT RCV..:X-BLOCK QTR RCV.: xX02-120L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: X02-120L FACL ORG: LEW

EVT FACL.: ATL ACC LEV: RESP DUE:

ABSTRACT.: STAFF COMPLAINT AUGUST 2015
STATUS DT: 11-02-2017 STATUS CODE: REJ STATUS REASON: SEN INS

INCRPTNO. : RCT: EXT: DATE ENTD: 11-02-2017
REMARKS..:
G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGR0.do 4/4/2018

 
 

PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 94 of 10@age 1 of 1

LEwcO
PAGE 015

* ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
* FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...:
REMEDY ID:
UNT RCV..:
UNT ORG..:
EVT FACL.:
ABSTRACT. :
STATUS DT:
INCRPTNO. :
REMARKS... :

G0002

https://bop.tep.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

 

LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
919898-R1 SUB1: 34ZM SUB2: DATE RCV: 10-20-2017
X-BLOCK QTR RCV.: X02-120L FACL RCV: LEW

X-BLOCK QTR ORG.: X02-120L FACL ORG: LEW

LEW ACC LEV: RESP DUE:

STAFF COMPLAINT: 10-11-17 UNCLEAR EXACTLY WHY
10-30-2017 STATUS CODE: REJ STATUS REASON: SEN INS
RCT: EXT: DATE ENTD: 10-30-2017

MORE PAGES TO FOLLOW .
PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page. 95 of 10Page 1 of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 033 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 925255-R1 SUB1: 34BS SUB2: DATE RCV: 01-26-2018

UNT RCV, .:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: XO2-123L FACL ORG: LEW

EVT FACL.: LEW acc LEV: LEW 1 RESP DUE;

ABSTRACT.: STAFF ARE CONTAMINATING HIS FOOD
STATUS DT: 01-29-2018 STATUS CODE: REJ STATUS REASON: QUA OBS UTR MEM RSR

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018

REMARKS..: YOUR APPEAL WAS DUE BY 01-10-18. IT WAS RECEIVED ON
01-26-18.

G0002 MORE PAGES TO FOLLOW .

https://bop.tep.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

   
 

PRIS Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 96 of 10@age 1 of 1

LEwcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 035 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 928986-R1 SUB1: 11BM SUB2: DATE RCV: 01-26-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: . X02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: JAN 2014 GED COMPLAINT?
STATUS DT: 01-29-2018 STATUS CODE: REJ STATUS REASON: SEN INS QUA OBS

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018

REMARKS. . :

G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

a a _ 7 .

 
 

 

PRi5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 97 of 10Page 1 of 1

LEwcO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 034 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 928983-R1 SUB1: 20ZM SUB2: DATE RCV: 01-26-2018

UNT R&CV..:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG. .: X-BLOCK QTR ORG.: X02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

- ABSTRACT.: DHO APPEAL 30308757

STATUS DT: 01-29-2018 STATUS CODE: REJ STATUS REASON: SEN QUA MSI OTH RSR

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018

REMARKS..: IT IS UNCLEAR WHICH INCIDENT REPORT YOU ARE
APPEALING.

G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018
 

PR15 Case 3:18-cv-01990-MEM-DB Document 1 Filed 10/15/18 Page 98 of 10@age 1 of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 039 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 928992-R1 SUB1: 34AM SUB2: DATE RCV: 01-26-2018
UNT RCV. .:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW
UNT ORG..:X-BLOCK QTR ORG.: X02-103L FACL ORG: LEW
EVT FACL.: LEW ACC LEV: ; RESP DUE:

ABSTRACT.: DENIED BED AT ATL FOR 18 DAYS IN 2015
STATUS DT: 02-29-2018 STATUS CODE: REI STATUS REASON: SEN INS QUA

INCRPTNO. : RCT: EXT: DATE ENTD: 01-29-2018
REMARKS. .:
G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

 
PRI5 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 99 of 10@age 1 of 1

LEWCO *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 042 _  # FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 929727-R1 SUB1: 34AM SUB2: DATE RCV: 02-02-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-103L -FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: xX02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: STAFF COMPLAINT: 02-22-2016
STATUS DT: 02-05-2018 STATUS CODE: REJ STATUS REASON: SEN INS

INCRPTNO. : RCT: EXT: DATE ENTD: 02-05-2018
REMARKS. .:

Go002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 4/4/2018

 

 
 

PR15 Case 3:18-cv-01990-MEM-DB Document1 Filed 10/15/18 Page 100 of 10Rage 1} of 1

LEwco *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 04-04-2018
PAGE 045 * FULL SCREEN FORMAT * 16:07:25

REGNO: 36452-069 NAME: DE JESUS-SERRANO, CANDIDO

RSP OF...: LEW UNT/LOC/DST: X-BLOCK QTR.: X02-102L RCV OFC: NER
REMEDY ID: 930635-R1 SUBL: 34AM SUB2: DATE RCV: 02-08-2018

UNT RCV..:X-BLOCK QTR RCV.: X02-103L FACL RCV: LEW

UNT ORG..:X-BLOCK QTR ORG.: X02-103L FACL ORG: LEW

EVT FACL.: LEW ACC LEV: RESP DUE:

ABSTRACT.: STAFF COMPLAINT 02-02-18 DURING PILL LINE
STATUS DT: 02-13-2018 STATUS CODE: REJ STATUS REASON: SEN INS

INCRPTNO. : RCT: EXT: DATE ENTD: 02-13-2018

REMARKS... :

G0002 MORE PAGES TO FOLLOW .

https://bop.tcp.doj.gov:9049/SENTRY/JIPRGRO.do 4/4/2018

. - . . . .
